Clemons, J.
It appearing that the grounds of the petition herein were identical with those presented in behalf of the petition in In re Su Yen Hoon, 3 U. S. Dist. Ct. Haw. 606, and Judge Robertson in that similar case having rendered a decision adverse to the petitioner, I deemed it the best practice not to issue the writ, and, instead, ordered the respondent to show cause why the writ should not issue. See 9 Enc. Pl. & Pr. 1024-1025, and notes; Church, Hab. Corp., 2nd ed., sec. 101; also, Soga v. Jarrett, 3 U. S. Dist. Ct. Haw. 502, 517.
At the hearing on the return to the order to show cause, the respondent's counsel urged that, admitting the facts alleged in the petition, the writ must be denied, in view of the decision of this court in the case of Su Yen Hoon, supra.
As that decision appears to be sound in its disposition of the questions raised, it should be followed. See United States v. Hoshi, 3 U. S. Dist. Ct. Haw. 439; United States v. Ishibashyi, 3 U. S. Dist. Ct. Haw. 517.
The rule to show cause is discharged, and the Writ denied.